tcmemo_2013_34 united_states tax_court estate of harvey evenchik gregory v gadarian personal representative and deanna c evenchik petitioners v commissioner of internal revenue respondent docket no filed date gregory vartan gadarian for petitioners derek w kaczmarek for respondent memorandum opinion holmes judge harvey and deanna evenchik donated shares in a corporation to a charity the corporation’s only assets were two apartment buildings they attached two appraisals--one for each building--to their return but no appraisal of the shares to claim a deduction for that donation the code requires a qualified_appraisal the question is whether these two appraisals taken together were enough background harvey evenchik owned shares in a corporation known as the chateau apartments inc chateau’s sole assets were two apartment buildings--a 42-unit building known as the chateau apartments pincite east 2nd street in tucson arizona second street and a 10-unit complex pincite through east lee street also in tucson lee street sometime in harvey donated the approximately of chateau’s capital stock that he owned--dollar_figure shares--to family housing resources inc fhr a nonprofit housing corporation the exact date of the contribution is not clear on date harvey entered into a stock-pledge agreement with fhr memorializing his desire to give fhr the dollar_figure chateau shares that agreement provided that fhr’s obligation to close was conditioned on among other things harvey’s delivering the share certificates to fhr fhr apparently harvey died after the evenchiks filed the petition in this case and we substituted his estate and gregory v gadarian as its personal representative as petitioner included that condition because harvey had lost them to remedy that problem harvey executed two documents--each titled affidavit of lost stock certificate --on date those affidavits stated that harvey did not physically possess the chateau stock certificates and requested that new certificates for those shares be issued to fhr thus harvey couldn’t have transferred the shares to fhr before date harvey eventually formally assigned and transferred his rights in the dollar_figure chateau shares to fhr by executing two separate documents titled assignment of stock by gift neither of those assignments however bore a date that donation enabled fhr to create an endowment fund to assist low-to-moderate-income individuals and families obtain affordable housing on date fhr sent harvey a letter thanking him for the gift we therefore find it more_likely_than_not that the date of the evenchiks’ contribution was somewhere between august the date harvey executed the affidavits of lost stock certificate and date fhr’s letter acknowledged that fhr had received dollar_figure shares representing of chateau’s capital stock it also stated that based upon a dollar_figure appraised value of chateau’s underlying assets fhr valued the contribution at dollar_figure the evenchiks reported that donation on form_8283 noncash charitable_contributions which they attached to their tax_return that form_8283 described the donated property as dollar_figure shares chateau apartments inc common_stock and stated the appraised market_value was dollar_figure in support of that valuation the evenchiks attached two appraisals of chateau’s underlying assets prepared by sanders k solot associates the first report-- dated date--appraised second street it identified the property as an apartment complex located pincite east 2nd street in tucson arizona and concluded the estimated value on date was dollar_figure using a sales- comparison approach the second report--dated date--appraised lee street it identified the property as a 10-unit apartment complex located pincite through east lee street in tucson pima county arizona and concluded the estimated value on date was dollar_figure based on both a sales- comparison approach and an income approach neither appraisal however opined on the fair_market_value of chateau’s outstanding shares much less harvey’ sec_72 interest in those shares due to restrictions contained in sec_170 however the evenchiks weren’t able to claim the entire dollar_figure as a deduction for that caused them to claim part of that charitable deduction as a carryforward on their tax_return the commissioner audited the return and didn’t agree with a number of deductions that the evenchiks had claimed he issued a notice_of_deficiency to them on date disallowing among other things the entire charitable deduction carryforward for because the evenchiks had failed to establish a the name and address of the qualifying_organization b provide a list of the donations and c show the fair_market_value of each item on the date of contribution after various concessions by the parties the sole question left for us to answer is whether the evenchiks submitted a qualified_appraisal for the charitable deduction carryforward claimed on their return the evenchiks were arizona residents when they filed their petition the parties submitted the case for decision under rule all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the parties stipulated that the proper value of the interest in chateau was about dollar_figure not the approximately dollar_figure5 million that the evenchiks claimed on their tax_return what is still at issue however is whether the evenchiks are entitled to claim even that amount as a charitable deduction discussion i sec_170 and the accompanying regulations sec_170 governs the deductibility of charitable donations and states that a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary sec_170 the deficit_reduction_act_of_1984 defra pub_l_no sec stat pincite--which provided rules for substantiating charitable contributions--ordered the secretary to prescribe regulations under sec_170 that would require a taxpayer claiming a deduction for the donation of property worth more than dollar_figure to obtain a qualified_appraisal for the property contributed defra section defined qualified_appraisal to include any additional information as the secretary prescribes in such regulations stat pincite congress codified that concept in by adding paragraph to sec_170 to require a taxpayer to obtain a qualified_appraisal for contributions of property if he has claimed a deduction of more than dollar_figure for that property sec_170 as amended by american_jobs_creation_act_of_2004 pub_l_no sec_883 sec_118 stat pincite paragraph e defines the term qualified_appraisal of a sec_170 applies only to contributions made after date stat pincite the evenchiks suggest that sec_170 doesn’t apply to continued property as a qualified_appraisal under regulations or other guidance prescribed by the secretary sec_170 these express delegations of authority to the secretary to issue regulations prompted him to forge the hoops that a taxpayer must crawl through to claim a deduction and the hoops become longer and tighter as the value of donated property rises there are especially extensive substantiation requirements for noncash charitable deductions greater than dollar_figure see sec_1_170a-13 income_tax regs those regulations say that n o deduction under sec_170 shall be allowed with respect to a charitable_contribution unless the substantiation requirements described in paragraph c of this section are met sec_1 170a- c i income_tax regs while paragraph c provides three specific substantiation requirements the only one at issue here is the requirement that the donor o btain a qualified_appraisal for the property contributed if the continued their contribution in because harvey made the donation pursuant to a pledge dated date we agree with the commissioner that the evenchiks donated the stock only later in the year sometime between august and december see supra pp even if sec_170 didn’t apply however sec_170 and defra section independently give the secretary the authority to issue regulations defining a qualified_appraisal and our analysis would be substantially the same contributed_property is a partial interest the appraisal shall be of the partial interest sec_1_170a-13 income_tax regs this is where the evenchiks run into their first problem neither of their appraisals appraised the correct asset instead of appraisals of the chateau stock contributed to fhr the evenchiks gave the commissioner appraisals of the underlying assets that chateau held moreover the evenchiks contributed to fhr only a partial interest in chateau and neither appraisal appraised the effect this might have on the value of the property donated not appraising what was actually donated is a big problem but not the only one sec_1_170a-13 income_tax regs requires a qualified_appraisal to include the following information a a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed b in the case of tangible_property the physical condition of the property c the date or expected date of contribution to the donee d the terms of any agreement or understanding entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property contributed e the name address and the identifying number of the qualified_appraiser f the qualifications of the qualified_appraiser who signs the appraisal including the appraiser’s background experience education and membership if any in professional appraisal associations g a statement that the appraisal was prepared for income_tax purposes h the date or dates on which the property was appraised i the appraised fair_market_value of the property on the date or expected date of contribution j the method of valuation used to determine the fair_market_value such as the income approach the market-data approach and the replacement-cost-less-depreciation approach and k the specific basis for the valuation such as specific comparable sales transactions or statistical sampling including a justification for using sampling and an explanation of the sampling procedure employed the two appraisals the evenchiks used fall woefully short of meeting all of those requirements for instance the appraisals failed to provide a description of the property in sufficient detail for a person who is not generally familiar with a partial interest in chateau to ascertain that the property appraised was the property contributed-- which here of course it wasn’t see sec_1_170a-13 income_tax regs state the date or expected date of the contribution to fhr see sec_1_170a-13 income_tax regs include the terms of any agreement or understanding entered into by harvey or fhr relating to the use of the donated property eg stock- pledge agreement see sec_1_170a-13 income_tax regs provide a statement that the appraisal was prepared for income_tax purposes see sec_1_170a-13 income_tax regs and give the appraised fair_market_value on the date or expected date of contribution see sec_1_170a-3 income_tax regs we can only conclude that the evenchiks didn’t strictly comply with the regulations for a qualified_appraisal ii substantial compliance this isn’t necessarily the end of the game the evenchiks argue that even though they didn’t strictly comply with the regulation they should still get a deduction because they substantially complied with it they build their argument on a foundation of cases beginning with 100_tc_32 in which the taxpayers donated two blimps to charity in bond the taxpayers hired an appraiser who filled out the relevant parts of the appraisal_summary in section b of the form_8283 but left out his qualifications id pincite he later provided a list of them--he was a most well-qualified appraiser--at the beginning of the audit id pincite we found that the requirements of section 170a-13 income_tax regs were directory rather than mandatory and the bonds had substantially complied because the taxpayers met all of the elements required to establish the substance or essence of a charitable_contribution but merely failed to obtain and attach to their return a separate written appraisal even though substantially_all of the specified information except the qualifications of the appraiser appeared in the form_8283 attached to the return id pincite four years later in 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir we built on bond and stated that the key question in substantial-compliance cases was whether the taxpayers had provided most of the information required and the single defect in furnishing everything required was not significant we cited the legislative_history of defra section in hewitt to show that congress required a qualified_appraisal to give the commissioner sufficient information to deal more effectively with the prevalent use of overvaluations hewitt t c pincite citing s prt vol i pincite s comm print staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print although not impossible post-bond see consol investors grp v commissioner tcmemo_2009_290 wl at substantial compliance even though appraisal obtained more than days before contribution and without statement that it was prepared for income-tax purposes taxpayers have had great difficulty in meeting the substantial-compliance standard we recently listed some of their flaws in mohamed v commissioner tcmemo_2012_152 wl at failing to get an appraisal see eg 118_tc_334 failing to fill out section b of form_8283 the appraisal_summary see eg hewitt t c pincite having someone without expertise in appraisals complete the appraisal see eg d’arcangelo v commissioner tcmemo_1994_572 wl at having an appraisal prepared after the return was filed see eg jorgenson v commissioner tcmemo_2000_38 wl at including insufficient or inappropriate information in an appraisal see smith v commissioner tcmemo_2007_368 wl at aff’d 364_fedappx_317 9th cir a taxpayer can’t substantially comply with the qualified-appraisal requirements if the appraisal he submits fails to meet the essential requirements of the governing statute 122_tc_115 the evenchiks argue that the appraisals they submitted albeit for the corporation’s underlying assets and not the common shares do meet the essential requirements that’s not a tiny albeit it’s a hamartia--it misrepresents the actual property interest contributed an appraisal of the incorrect asset prevents the commissioner from properly understanding and monitoring the claimed contribution see smith wl at indeed the facts here are very similar to those in smith another case where we rejected a claim of substantial compliance the taxpayers in smith argued that they substantially complied with the qualified-appraisal requirements for family limited_partnership flp interests which they had contributed to a charitable_organization id at the only asset in the flp interests donated was stock in a closely held family-owned_corporation called beneco id at the taxpayers obtained two valuations that appraised the outstanding common_stock in beneco but neither of those appraisals separately valued the taxpayers’ flp interests id at we found it noteworthy that the appraisals were based on valuations of the beneco stock and--even though the values of the flp interests were substantially dependent upon the beneco stock values--that there was not a separate appraisal report for the flp interests see id at we found other problems-- the appraisals were not performed between days before the contribution and the due dates of the returns one of the reports did not specifically state that it was prepared for income-tax purposes the reports did not contain the dates or expected dates that the flp interests were contributed or the values on those dates and the reports did not disclose the restrictions on the donee’s right to use the donated property id at we held that in light of these defects the taxpayers were not entitled to deductions for the contributions of their flp interests id at we held that the appraisals did not fully or adequately describe the contributed_property well enough to permit the commissioner to understand the valuation methodology--missing information that was vitally important if the commissioner was to understand and evaluate the claimed contributions id at this led us to conclude that the commissioner properly disallowed the claimed deductions id the evenchiks have made the same mistake and had the wrong asset appraised instead of valuing their contributed interest in chateau they valued chateau’s interest in two of its own assets--the apartment complexes that miscue goes to the essence of the information required because without knowing the specific property contributed the commissioner is unable to determine whether the contributed_property interest was overvalued and the problem of misvalued property is so great that congress was quite specific about what the charitably inclined have to do to defend their deductions see mohamed wl at indeed that problem arose here--the parties stipulated that the evenchiks overvalued their partial interest in chateau by moreover as it was in smith appraising the wrong asset was far from the only error in the appraisals that the evenchiks submitted the appraisals also didn’t state the date or expected date of the contribution or the fair_market_value on those dates didn’t provide a statement that the appraisal was prepared for income-tax purposes and didn’t include the terms of any agreement or understanding entered into by harvey or fhr relating to the use of the donated property this is not a case where the taxpayers provided most of the information but left out one insignificant datum cf hewitt t c pincite this is a case where the appraisals had gaping holes of required information these defects prevented the commissioner from properly evaluating the property interest contributed the evenchiks are not therefore entitled to the deduction they seek the parties settled other issues so decision will be entered under rule
